674 S.E.2d 680 (2009)
In the Matter of D.G.
No. 391A08.
Supreme Court of North Carolina.
February 18, 2009.
James R. Glover, Chapel Hill, for Juvenile.
Ann M. Middleton, Assistant Attorney General, James C. Gaither, Jr., District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 663 S.E.2d 458.
The following order has been entered on the motion filed on the 17th day of February 2009 by Appellant Notice of Mootness and Motion to Dismiss Appeal as Moot:
"Motion Allowed by order of the Court in conference this the 18th day of February 2009."